Citation Nr: 1308436	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected major depressive disorder.

2.  Entitlement to service connection for a cerebral aneurysm with resultant stroke, seizure disorder, and neurological and ophthalmologic complications, to include as being secondary to a major depressive disorder and/or hypertension.


REPRESENTATION

Appellant (Veteran) represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before a Travel Board hearing in March 2008.  A hearing transcript is of record.  The Board remanded this matter twice previously, in July 2008 and in November 2011.  The claims have been returned to the Board for review.  

Upon further review of the record, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in January 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds an additional remand warranted for development related to private treatment records, and development related to VA medical evidence.    

With regard to private treatment records, the Board noted in its November 2011 remand that, based on a VA medical chart review dated in April 2008 and May 2009, relevant private medical evidence may have been outstanding.  The Board listed the medical care providers noted in the VA records, and requested that the Veteran authorize VA to obtain records in connection with each non-VA source identified. 

In response, the AMC notified the Veteran by letter in December 2011, noting the listed medical providers, and requesting signed authorizations for release of any relevant treatment records pertaining to treatment they may have provided to the Veteran.  The Veteran did not respond with additional authorizations.  Nevertheless, as noted by several memoranda of record from the AMC, the record does contain written authorization from the Veteran for release of medical records from the New Jersey Veterans Memorial Home where the Veteran has resided, and where he, reportedly, has received extensive medical treatment.   

As the AMC memoranda document, extensive efforts were undertaken to obtain medical records from that facility.  Furthermore, certain memoranda indicate that personnel from the facility acknowledged the request for records, and assured their submission to VA.  Moreover, the Veteran expressly stated in February 2013 that the facility indicated to him that the information in question was submitted to VA.  In a subsequent memorandum of record dated in February 2013, the AMC acknowledged the Veteran's assertion, and stated that "we will put his records with his file upon receiving them."  However, a review of the entire claims file indicates that the records in question have not been obtained by VA.  

The RO/AMC has conducted extensive development in response to the Board's two remands.  However, to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998), a new remand is required to clarify the status of the records request from the New Jersey Veterans Memorial Home.  In Stegall, the U.S. Court of Appeals for Veterans Claims has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Id. at 271.  

With regard to VA medical evidence, the current claims file, updated since the November 2011 remand, indicates that certain treatment records, and a VA examination report, may be outstanding.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  

First, a January 2012 VA compensation examination report of record addressing the Veteran's hypertension indicates that the Veteran "has been on oral antihypertensive medications since October 17, 1996."  The record contains VA treatment records reflecting treatment for hypertension since 2004.  However, the record does not contain treatment records dated prior to 2004, to include any such records dated in October 1996.  As such, the case should be remanded so that any outstanding treatment records pertaining to treatment the Veteran received prior to 2004, and in particular in the 1990s, can be included in the claims file.  

Further, the Board notes that a November 2011 VA record included in the Veteran's virtual VA claims file indicates that the Veteran had recently undergone a "Behavioral Health C&P Services examination."  A report of that reported examination is not of record, however.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should again contact the New Jersey Veterans Memorial Home, and request any relevant information to include records and reports pertaining to treatment of the Veteran at that facility.  If an updated authorization from the Veteran is required to obtain the records, such should be solicited.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records as follows:

a.  VA treatment records dated prior to 2004 which pertain to hypertension (see VA examination report of January 2012 reflecting treatment for hypertension as early as October 1996);

b.  a copy of a behavioral health compensation and pension examination report dated in November 2011 (see VA C&P examination note dated November 15, 2011); and

c.  VA treatment records dating from December 2012.  

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Then, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the Veteran until he is contacted by the RO/AMC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



